Citation Nr: 1002325	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-08 698	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to an increased rating for residuals of 
intertrigo, currently evaluated as 10 percent disabling.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to April 1969.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The issue of entitlement to service connection for a left 
knee disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), and is discussed in the REMAND 
section of this decision.



FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's 
intertrigo necessitated the use of vitamin E oil and topical 
therapy and involved one to eight percent of his entire body 
and less than ten percent of the exposed surfaces of his 
body.   

2.  The Veteran's skin disability picture is not so 
exceptional with related factors such as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of intertrigo, both upper inner thighs, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.10, 4.20, 4.118, Diagnostic Code 7806 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the aforementioned notice requirements 
apply to all five elements of a service connection claim, 
including: (1) veteran status; (2) existence of disability; 
(3) a connection between service and disability; (4) degree 
of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran VCAA notice on his claims by 
letters dated January 2006 and April 2006, before initially 
deciding those claims in a rating decision dated July 2006.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the notice letters, considered in conjunction 
with the content of another letter the RO sent the Veteran in 
May 2008, also reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the Veteran's claims, notified him of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b), (c) (2009).  

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's increased rating 
claim.  38 U.S.C.A. § 5103A (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA examinations during which an 
examiner discussed the severity of the Veteran's service-
connected skin disability.  

Claim for an Increased Rating

1.  Schedular

According to written statements the Veteran submitted in 
support of his appeal, his skin disability has worsened, 
causes pain and burning, affects his thighs, knees, buttocks 
and underarms and warrants the assignment of, at the very 
least, a 25 percent evaluation.  Allegedly, the Veteran has 
not received satisfactory treatment for his skin disability 
so he has been relegated to caring for the condition on his 
own with no medical guidance.  

The RO has rated the Veteran's skin disorder, characterized 
as intertrigo, as 10 percent disabling pursuant to DC 7806, 
by analogy.  

When an unlisted condition is at issue, it may be rated under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).  

DC 7806 governs ratings of dermatitis and eczema, a closely 
related disease with the same functions affected as the 
intertrigo.  DC 7806 provides that a 10 percent evaluation is 
assignable for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent evaluation is assignable for dermatitis or eczema 
with 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent evaluation is 
assignable for dermatitis or eczema with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Otherwise, dermatitis or 
eczema is to be rated as disfigurement of the head, face or 
neck under DC 7800, or as scars under DCs 7801 to 7805, 
depending upon the prominent disability.  38 C.F.R. § 4.118, 
DC 7806.

DC 7800 provides that a 10 percent evaluation is assignable 
when one characteristic of disfigurement appears.  A 30 
percent evaluation is assignable when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2009).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2009).

DC 7801 provides that a 10 percent evaluation is assignable 
for such scars when the area or areas exceed 6 square inches 
(39 sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2009).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), 
(2) (2009).

DC 7802 provides that a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, DC 7802 (2009).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, 
Note (1), (2) (2009).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2009).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2009).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2009).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2009).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2009).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's skin disability 
does not more nearly approximate the criteria for an 
increased evaluation during any period of time at issue in 
this appeal.  Rather, during the course of this appeal, this 
disability necessitated the use of vitamin E oil and topical 
therapy and involved one percent of the Veteran's entire body 
and less than ten percent of the exposed surfaces of his 
body.

The Veteran first received treatment for dermatological 
problems, including eczematization affecting the ears, right 
arm and neck and rashes on the hands, face and thighs, during 
active service in 1968.  Medical professionals diagnosed 
contact dermatitis and neurodermatitis, prescribed ointments, 
prednisone, and celestone and suggested a mild tranquilizer. 

Following discharge, from 1975 to 1980, the Veteran continued 
to receive treatment for dermatological problems, including 
rashes on the head, neck, arms, wrists, waist, face, chest 
and back.  Medical professionals diagnosed atopic dermatitis 
and questionable eczema and prescribed prednisone and 
ointments. 

The Veteran also underwent VA examinations in July 1980 and 
March 1998.  During the former examination, an examiner noted 
minute pustular lesions on the Veteran's back, maceration and 
scaling on the interspaces of the toes, and post-inflammatory 
scaling of the upper inner thighs.  He diagnosed active 
epidermophytosis, bilaterally, residuals of intertrigo of 
both upper, inner thighs and mild acne of the back.  

During the latter examination, the Veteran reported that his 
skin disability was chronic, recurred, flared up primarily in 
the groin and thigh areas (typically when the seasons changed 
or the weather warmed), that he had received VA treatment 
until 1980, and that since then, he had treated flare-ups on 
his own by using a mixture of hydrocortisone cream and 
vitamin E.

The examiner noted faint, minimally brown, hyperpigmented, 
ill-defined patches in the groin with no erythema or scaling.  
He diagnosed a history of chronic, recurrent dermatitis 
consistent with eczematous dermatitis and associated 
intertrigo.

Since the Veteran filed a claim for an increased evaluation 
for his skin disabilities, he has undergone two additional VA 
examinations, in February 2006 and April 2008, and received 
private treatment, including medication, for a recurrent 
fungal condition.  

During the February 2006 VA examination, the Veteran reported 
that his skin condition was affecting his groin, underarms, 
scalp and toes, necessitated the use of vitamin E oil, did 
not cause systemic symptoms such as fever or weight loss, 
interfered with his work by causing groin and foot pain, 
which slowed him down, and required him to take extra time to 
dry his skin thoroughly and completely.  

The examiner noted mild xerosis, one millimeter pink papules 
and hyperpigmented plaques in the groin, and scaling and 
cracking toes.  She initially found that approximately five 
to eight percent of the Veteran's exposed body surface would 
be affected depending on the amount of clothing the Veteran 
was wearing and the time of the year.  She then found that 
approximately zero to less than ten percent of the Veteran's 
exposed body surface would be affected and that between five 
and eight percent of the entire body was affected.

In April 2008, the Veteran reported that his skin disability 
had spread to his knees and buttocks, and that he was still 
using vitamin E oil and also used topical preparations and, 
occasionally, cortisone cream prescribed by his nurse 
practitioner spouse.  He indicated that, at times, he took 
off work due to severe burning from the intertrigo plaques.  
This burning required him to refrain from wearing clothing in 
the affected areas.  

The examiner, who evaluated the Veteran in February 2006, 
noted a minimal amount of flaking on the left inner thigh and 
scaling on the feet.  She found that the intertrigo seen on 
examination affected approximately one percent (zero percent 
exposed body surface).  In an addendum memorandum dated July 
2008, she clarified that the intertrigo was affecting one 
percent of the Veteran's total body surface and zero percent 
of the Veteran's exposed body surface.   

There is no evidence of record reflecting that the Veteran's 
skin disability, even at its worst during flare-ups, has 
involved 20 to 40 percent of his entire body or 20 to 40 
percent of exposed areas of affected.  There is also no 
evidence reflecting that this disability has necessitated 
systemic therapy, let alone such therapy for a total duration 
of six weeks or more.  An increased schedular evaluation may 
therefore not be assigned under DC 7806.

2.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  
The question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for a higher initial 
or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

Under certain circumstances, a claim for a total disability 
evaluation based on individual unemployability due to 
service-connected disability(ies) (TDIU) may also be 
considered a component of a claim for a higher initial or 
increased evaluation.  Jackson v. Shinseki, No. 2009-7015, 
2009 WL 4067211, at *3 (Fed. Cir. Nov. 25, 2009); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  

In this case, the Veteran raises the question of entitlement 
to an increased evaluation on an extraschedular basis by 
asserting that his skin disability has caused him to take off 
from work.  Even assuming the rating criteria do not 
reasonably describe the level of severity and symptomatology 
of the Veteran's skin disability, however, referral is not 
mandated.  The Veteran's skin disability picture is not so 
exceptional with related factors such as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Veteran does not contend that this disability 
affects his employability more than minimally or necessitates 
frequent treatment, inpatient or otherwise.  

A TDIU claim may not be considered a component of the claim 
for an increase evaluation in this case because the Veteran 
does not assert that he is unemployable and there is no 
medical evidence or employment information to this effect.

3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded an increased 
evaluation in the future should his skin disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
aforementioned evaluation is the most appropriate given the 
medical evidence of record.

The Board thus concludes that the criteria for entitlement to 
an increased evaluation for intertrigo, both upper inner 
thighs, are not met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the Veteran's earning capacity.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2009).  The evidence in this case 
is not in relative equipoise.  Rather, as a preponderance of 
the evidence is against a finding that the disability 
approximates the criteria for a higher evaluation, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.21 (2009).


ORDER

An increased rating for residuals of intertrigo is denied.    


REMAND


Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

At the April 2008 VA examination the Veteran reported that he 
had injured his knee while serving in Vietnam when he fell of 
a bus and was run over.  The Veteran is competent to report 
this injury.  The examiner identified a scar, which she 
suggested might be related to the reported injury; but 
reported no indications that the scar met the criteria for a 
compensable rating.  See 38 C.F.R. § 4.118.  The Court has 
held that a scar is not present as a current disability 
unless shown to a compensable degree.  Chelte v. Brown, 10 
Vet. App. 268 (1997).  The examiner also reported, however, 
that the Veteran had complaints of occasional numbness and 
pain in the knee.  Evaluation of these complaints appears to 
have been beyond the scope of the skin examination.

An examination is needed to determine whether there are any 
current residuals of the reported in-service injury.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The Veteran should be afforded an 
examination to determine whether he has 
any current residuals of the left knee 
injury he reportedly sustained in 
service.  The examiner should review the 
claims folder and note that such review 
was undertaken.  Any indicated testing 
should be conducted.  The examiner should 
then provide an opinion as to whether any 
current left knee disability is a 
residual of the left knee injury the 
Veteran reportedly sustained in service.

The examiner should provide a rationale 
for these opinions.  If the examiner is 
unable to provide an opinion without 
resort to speculation, the examiner 
should explain why this is so.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered 
in formulating the opinions.

2.  If any benefit sought on appeal 
remains denied, the agency of original 
jurisdiction should issue a supplemental 
statement of the case, and then return 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


